Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on August 22, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10397836, and the terminal disclaimer filed on August 30, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10834643 have been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
Applicant’s arguments, see REMARKS, filed August 22, 2022 and August 30, 2022, with respect to claims 1-20 have been fully considered and are persuasive.  The Double Patenting rejection of claims 1, 2, 4-8, 11, 12 and 14-18 has been withdrawn. 




Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Consider claims 1 and 11, the most relevant prior art of record, over Hua et al. (US 2019/0028854 A1) in view of Wang et al. (US 2019/0320476 A1), and in further view of Xu et al. (US 2017/0280325 A1), fails to specifically show, disclose, or suggest sending, by the first base station, an indication of an acceptance or rejection of each packet flow, of the packet flows, based on whether each packet flow is for the at least one V2X service.
Hua et al. show and disclose receiving, by a first base station, a request indicating for each packet flow of packet flows of a wireless device: whether the packet flow is for at least one V2X service (in a process in which the user equipment is handed over to the second cell, the first cell sends first request information (such as the handover request information in an LTE system) to the second cell, where the first request information includes indication information of the user equipment, so that the second cell determines a first bearer of the user equipment, and the first bearer (for example, an E-RAB bearer) supports both a device-to-device direct link and a device-to-base station transmission link; for example, the indication information is used to indicate a first service type that is being transmitted by the user equipment; for example, the service type may be a V2X service, and the indication information may be any information that can be used to indicate a feature of the bearer that can be supported by the user equipment [paragraph 181]).
Wang et al. show and disclose receiving, by a first base station, a second base station addition request indicating for each packet flow (sending, by a base station where a primary cell (PCell) of a user equipment (UE) is located, a secondary base station adding request message to a base station where a secondary cell (SCell) is located, in which the secondary base station adding request message includes configuration information of a quality of service flow (QoS Flow) which is quality packet data to be created, and the configuration information includes an identity of the QoS Flow [paragraph 56]).
Xu et al. show and disclose a quality-of-service indicator of the packet flow (the target eNB receives a handover request message from the source eNB; QOS parameters [paragraph 78, table 6]); determining whether to accept the packet flow of  based on whether the packet flow is for the at least one V2X service; and sending, by the first base station, an indication of an acceptance or rejection of the packet flow (the target eNB may, if supported, consider that the corresponding UE is authorized for the relevant V2X services; the target eNB transmits a handover request acknowledge message to the source eNB [paragraph 80]).
Hua et al. and Wang et al., as modified by Xu et al., however, lack the claimed features of sending, by the first base station, an indication of an acceptance or rejection of each packet flow, of the packet flows, based on whether each packet flow is for the at least one V2X service, therefore these limitations, in conjunction with the other limitations recited in amended claims 1 and 11 are novel and unobvious over the combination of Hua et al., Wang et al. and Xu et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618. The examiner can normally be reached Monday-Friday, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME M HOLLIDAY/Examiner, Art Unit 2641